IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: A.R.F.H-H., A          : No. 489 EAL 2019
MINOR                                      :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: D.H., FATHER                  : from the Order of the Superior Court

IN THE INTEREST OF: A.H., A MINOR          : No. 490 EAL 2019
                                           :
                                           :
PETITION OF: D.H., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of November, 2019, the Petition for Allowance of Appeal

is DENIED.